Appeal by employer and carrier. The total loss of use of the left eye is not questioned. The wage rate is the only question raised. The Board has fixed claimant’s weekly wage at not *822less than $3-7.50 and has computed the award at $25 (two-thirds thereof), the highest rate permitted. This computation is made upon the wages of another employee as the claimant had not worked substantially the whole of the year. Claimant had worked five weeks at the time of the accident at seventy cents an hour, eight hours a day for a six-day week, weekly wages $28.60 (exclusive of overtime). Langhorst, an employee of the same class, who worked substantially the whole of the immediately preceding year, received therefor $2,176.24 ($41.85 weekly), and another, Swift, received $1,531.51 ($29.45 weekly). The Board being the sole judges on facts this court may not disturb the finding in view of the amount of Langhorst’s wages. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Bliss, Heffernan, Schenck and Poster, JJ.